Bowie, C, J.,
delivered the opinion of this Court:
In form, the bill filed by the complainants (the appellees) En this case, was an application to the Circuit Court of Carroll county, as a Court of Equity, for the sale of certain real estate, the proceeds to be invested for the benefit of a minor heir,, one of the complainants. In effect, however, it is a bill for the specific performance of a supposed contract of sale, made by the appellants with Michael Steffey, (the father of one of the appellees,) through whom, and by which contract, she claimed the whole proceeds of the land, subject to the widow’s dower. The lands were held by Michael Steffey and Mary Crumrine, the children and heirs *12■qf Eve Steffey, deceased, in undivided moieties, in fee. On tbe 3rd of May 1854, tbe supposed contract was entered into -in these: words :
■ “ Agreed, on the 3rd of May 1854, between Michael Steffey, of Carroll county, State of Maryland, of the one part, and William Crumrine, of the said county and State, of the other part: William Crumrine has bargained and sold unto Michael Steffey all his rights, claims and interest for three hundred dollars, and did receive on it two hundred dollars, and the said William Crumrine is to give the said Michael ■Steffey a good right and title, and the said Michael Steffey is to pay, half yearly, twenty dollars, until the hundred dollars is paid. Given under our hands and seals, this 3rd ■day of March 1854, it being all his and her rights, titles and claims of Eve Steffey, wife of John Steffey. Being the seal property of sixty-seven acres and a half. As witness ■our hands and seals, this 3rd of May 1854.
William Crumrine, (Seal.)
Mart. Crumrine, (Seal.)
Signed, sealed and delivered in presence of—EU Euhrman.”
The obligors in the contract, are husband and wife ; the property to be disposed of, the inheritance of the latter, in fee, with the marital rights of the former. As far as the interest and rights of the husband are involved, the contract, aided by the parol proof, and connected with the notes given for the purchase money, (two of which indicate with certainty the subject of the contract,) is sufficient to convey, in equity, William Crumrine’s estate, whatever it may be, although it does not appear, from the testimony, whether he is merely entitled jure mariti, or has a tenancy by the curtesy.
As to Mary Crumrine’s interest, the question is not what she.intended to sell or convey, but whether she is competent, in law or equity, to bind her estate or interest in the *13land, in the mode adopted. The date of the contract brings it within the operation of the Acts of Assembly prescribing the manner in which married women shall be barred of their inheritance or dower at that time. The Acts of 1715, ch. 47, sec. 11; 1807, ch. 52; 1808, eh. 73; 1825, ch. 58; 1830, ch. 164, control such conveyances. These Acts have "been heretofore rigidly construed, for the protection of that large and interesting class of society. The cases in which - they have been applied, are too numerous and familiar to require citation. The more recent leading decisions are Chaney & Wife, vs. Tipton, 3 Gill, 327, and Johns vs. Reardon, 11 Md. Rep., 465. According to these authorities, the instrument signed hy Crumrine and wife is inoperative and void, as to the latter. The decree must therefore be reversed, and the case remanded for further proceedings.
(Decided October 17th, 1862.)

Decree reversed and cause remanded.